Per Curiam.
Respondent was admitted to practice by this Court in 2000. He maintains an office for the practice of law in Pennsylvania.
By decision dated December 24, 2008, this Court suspended respondent from the practice of law for a period of five years, which suspension was conditionally stayed (Matter of Mizner, 57 AD3d 1306 [2008]). Respondent now moves for termination of the stayed suspension and provides a supporting affidavit indicating that the conditions of the stay have been fully complied with. Petitioner does not oppose the motion, which we now grant.
Lahtinen, J.P, Stein, Garry and Rose, JJ., concur. Ordered *1221that respondent’s motion is granted, and the stayed suspension imposed by this Court’s decision dated December 24, 2008 is terminated, effective immediately.